Appeal by defendant from two judgments of the County Court, Westchester County (Martin, J.), both rendered April 8, 1981, convicting him of kidnapping in the second degree under *888indictment No. 80-00940-01 and criminal possession of a forged instrument in the first degree under indictment No. 81-00103-01, upon his pleas of guilty, and imposing sentence.
Judgments affirmed.
Not having raised the issue by motion to vacate or otherwise at nisi prius, defendant’s argument that he should be relieved of his pleas of guilty has not been preserved for appellate review as a matter of law (People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Warren, 47 NY2d 740; People v Lawrence, 100 AD2d 944; People v Asep, 97 AD2d 798). Nor is reversal warranted in thé interest of justice since the record clearly reveals that defendant’s guilty pleas were knowingly, voluntarily and intelligently made (People v Módica, 100 AD2d 559, mod on other grounds 64 NY2d 828).
We have reviewed defendant’s remaining contention and find it to be without merit. Weinstein, J. P., Brown, Niehoff and Lawrence, JJ., concur.